DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 12/02/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1, and 4-5 have been amended. Claim 6 has been added.  Claims 2 was canceled. Claims 1, 3-6 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 As described in the Specification [0027], the limitation encompasses performing arithmetic calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding Claim 1, the claim(s) recite(s) “determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information” recite mental processes. As described in the Specification [0031], [0035], and [0045]-[0046] encompass the user mentally performing concepts.
This judicial exception is not integrated into a practical application. The limitations “a main body; a built-in flow-rate sensor housed in the main body; a plurality of sensors a sensing device disposed outside the main body and connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a converter that … a processor that…” recite a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the limitation “acquires a first measurement result from the built-in flow-rate sensor and a second measurement result from the sensing device via the transmission line” represents mere data gathering. The limitation “outputs, to the control target instrument a control instruction that controls the control target instrument depending on the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “acquires” and “outputs” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “outputs a control instruction” amounts to no more than just “applying” the abstract idea. Accordingly, the additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea. 

Regarding claim 5, the claim has similar limitations as claim 1; moreover, Claim 5 recites a method, which does not practically integrate the invention nor amount to significantly more. The claim 5 is not patent eligible.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 13 of copending Application No. 15/897,417 in view of Ishii et al. (US 2017/0131705 A1 –hereinafter Ishii) further in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Instant application (16/506,568)
Co-pending application (15/897,417)
1. A field instrument comprising: 
A field instrument comprising: 
a main body; 
a built-in flow-rate sensor housed in the main body; 
a sensing device disposed outside the main body and connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 

acquires a first measurement result from the built-in flow-rate sensor and a second measurement result from the sensing device via the transmission line, and 
converts the first and second measurement results respectively into first and second measurement information that are physical quantities; and 
a processor that: 
determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information, and 
outputs, to the control target instrument a control instruction that controls the control target instrument depending on the operation amount.












4. The field instrument of claim 1, further comprising: a communication interface that connects to an external instrument that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument; wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.



a plurality of types of sensors; 






an information providing device comprising: 
at least one memory storing instructions; and 
at least one processor configured to execute the instructions to:  acquire and store the measured information from the at least one converter, and provide the stored measured information to an outside of the field device in a case that a predetermined condition is satisfied, wherein at least one of the plurality of types of sensors is mounted on a ground ring, and a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the information providing device and the at least one of the plurality of types of sensors to be communicatively connected to each other.
9. (Original): The field device according to Claim 1, wherein the plurality of types of sensors comprise at least two of a flow sensor, a temperature sensor, a pressure sensor, a conductivity sensor, and a pH sensor.
3. (Original): The field device according to Claim 1, wherein the information providing comprises an external input to which an external sensor is connectable.
a main body; a built-in flow-rate sensor housed in the main body; and a sensing device disposed outside the main body and connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor, the method comprising: 
acquiring a first measurement result from the built-in flow-rate sensor and a second measurement result from the sensing device via a transmission line; 
converting the first and second measurement results respectively into first and second measurement information that are physical quantities; 
determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information; and 
outputting, to the control target instrument a control instruction that controls the control target instrument depending on the operation amount.
13. (Currently amended): An information providing method comprising: 









acquiring measured results of a plurality of types of sensors provided in a field device; 

converting the measured results into measured information, the measured information being a physical quantity; storing the measured information; and 
providing the stored measured information by an information providing device to an outside of the field device in a case that a predetermined condition is satisfied, wherein at least one of the plurality of types of sensors is mounted on a ground ring, and wherein a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the main body of the field device and the at least one of the plurality of types of sensors to be communicatively connected to each other.


Regarding claim 1, claims 1 and 9 of the co-pending application teaches all limitation of instant application; however, claims 1 and 9 of the co-pending application does not teach: a built-in flow-rate sensor housed in the main body; a sensing device disposed outside the main body and connected to the main body via a transmission line; determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information, and outputs, to the control target instrument a control instruction that controls the control target instrument depending on the operation amount.
Ishii from the same or similar field of endeavor teaches:
a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”); 
a sensing device disposed outside the main body (see Fig. 1 and [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant.” See [0043]; Ishiii: “The external device 30 is installed in a field area (field) within the plant and in the equipment being disposed in the plant, and further inputs information (hereinafter, referred to as “external device information”) that can be an external factor affecting the field device 10”) and connected to the main body via a transmission line (see Fig. 1 and [0043]; Ishii: “an external device 30 … as a component which can connect to the field device 10”. See [0203]-[0204]; Ishii: “The program recorded on the recording medium is loaded into a computer system, by being 10, the field device system 1 of the present embodiment…  A “transmission medium” for transmitting the program refers to a medium having a function of transmitting information such as a network such as the Internet (communication network) or a communication line such as a telephone line.” Therefore, the external device 30 connects to the field device 10 via a communication/transmission line);
determines an operation (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”) and outputs(see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
However, Ishii does not explicitly teach a processor that determines an operation amount of a control target instrument connected to the field instrument…, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount.
Doughty from the same or similar field of endeavor teaches:
a processor that (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines an operation amount of a control target instrument connected to the field instrument… (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Doughty’s features of a processor that determines an operation amount of a control target instrument connected to the field instrument, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount. Doing so 

Regarding claim 4, claim 3 of the co-pending application, Ishii, and Doughty teaches all limitation of instant application; however, claims 1 of the co-pending application does not teach wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines the operation amount of the control target instrument … (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).
The same motivation to combine Ishii and Doughty set forth for Claim 1 equally applies to Claim 4.

Regarding claim 5, claim 13 of the co-pending application teaches all limitation of instant application; however, claim 13 of the co-pending application does not teach: a main body; a built-in flow-rate sensor housed in the main body; and a sensing device disposed outside the main body and connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information; and outputting, to the control target instrument a control instruction that controls the control target instrument depending on the operation amount.
Ishii from the same or similar field of endeavor teaches:
a main body (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0039]; Ishii: “The field device 10 is installed in the equipment arranged in the plant”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”); and a sensing device disposed outside the main body (see Fig. 1 and [0047]; Ishii: “The external 30 may be a sensor device that is already installed in the plant.” See [0043]; Ishiii: “The external device 30 is installed in a field area (field) within the plant and in the equipment being disposed in the plant, and further inputs information (hereinafter, referred to as “external device information”) that can be an external factor affecting the field device 10”) and connected to the main body via a transmission line (see Fig. 1 and [0043]; Ishii: “an external device 30 … as a component which can connect to the field device 10”. See [0203]-[0204]; Ishii: “The program recorded on the recording medium is loaded into a computer system, by being executed, various processes may be performed as described above according to the field device 10, the field device system 1 of the present embodiment…  A “transmission medium” for transmitting the program refers to a medium having a function of transmitting information such as a network such as the Internet (communication network) or a communication line such as a telephone line.” Therefore, the external device 30 connects to the field device 10 via a communication/transmission line), the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor (see [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant. The sensor device, for example, measures the condition of the plant which was detected or measured, that is, the ambient conditions of the field device 10”. See [0049]; Ishii: “The external device information includes information of the value or the change amount, such as, for example, sound, heat (temperature), humidity, flow rate, flow rate, pressure, rust, corrosion, discoloration, breakage, deformation, odor, gas, smoke, wind humidity (rain, sea, water's edge), viscosity (component of the fluid), dust, leakage, thunder, concentration (such as salinity), radiation, pressure, sunlight (light and 
determines an operation amount of a control target instrument connected to the field instrument based on at least one of the first and second measurement information (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”); and outputting, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
However, Ishii does not explicitly teach determines an operation amount of a control target instrument connected to the field instrument…, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount.
Doughty from the same or similar field of endeavor teaches:
determines an operation amount of a control target instrument connected to the field instrument… (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Doughty’s features of a processor that determines an operation amount of a control target instrument connected to the field instrument, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0131705 A1 –hereinafter Ishii) in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Regarding claim 1, Ishii teaches a field instrument comprising: 
a main body (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0039]; Ishii: “The field device 10 is installed in the equipment arranged in the plant”); 
a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, ; 
a sensing device disposed outside the main body (see Fig. 1 and [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant.” See [0043]; Ishiii: “The external device 30 is installed in a field area (field) within the plant and in the equipment being disposed in the plant, and further inputs information (hereinafter, referred to as “external device information”) that can be an external factor affecting the field device 10”) and connected to the main body via a transmission line (see Fig. 1 and [0043]; Ishii: “an external device 30 … as a component which can connect to the field device 10”. See [0203]-[0204]; Ishii: “The program recorded on the recording medium is loaded into a computer system, by being executed, various processes may be performed as described above according to the field device 10, the field device system 1 of the present embodiment…  A “transmission medium” for transmitting the program refers to a medium having a function of transmitting information such as a network such as the Internet (communication network) or a communication line such as a telephone line.” Therefore, the external device 30 connects to the field device 10 via a communication/transmission line), the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor (see [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant. The sensor device, for example, measures the condition of the plant which was detected or measured, that is, the ambient conditions of the field device 10”. See [0049]; Ishii: “The external device information includes information of the value or the change amount, such as, for heat (temperature), humidity, flow rate, flow rate, pressure, rust, corrosion, discoloration, breakage, deformation, odor, gas, smoke, wind humidity (rain, sea, water's edge), viscosity (component of the fluid), dust, leakage, thunder, concentration (such as salinity), radiation, pressure, sunlight (light and dark), vibration, foam (coriolis), magnetic field, clogging of piping, foreign matter in the pipe (slurry)”); 
a converter (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12”. See [0111]; Ishii: “The external information acquirer 14”) that: 
acquires a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and a second measurement result from the sensing device via the transmission line (see [0111]; Ishii: “The external information acquirer 14 acquires the external device information from the external device interface 13, and converts the external device information into the external factor information, and outputs to the diagnoser 15 provided in the field device 102”), and 
converts the first and second measurement results respectively into first (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and second measurement information (see [0111]; Ishii: “The external information acquirer 14 … converts the external device information into the external factor information, and outputs to the diagnoser 15 provided in the field device 102”) that are physical quantities (see [0045]; Ishii: “The sensor information 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0052]; Ishii: “The external information acquirer 14 … performs the image processing on the obtained external device information, and thereby converting the information into the information format which the diagnoser 15 can be used in diagnosing the running condition of the equipment.” See [0025]; Ishii: “measurement information representing result of the measurement”); and 
determines an operation (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”) and outputs(see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
However, Ishii does not explicitly teach a processor that determines an operation amount of a control target instrument connected to the field instrument…, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount.

a processor that (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines an operation amount of a control target instrument connected to the field instrument… (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Doughty’s features of a processor that determines an operation amount of a control target instrument connected to the field instrument, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount. Doing so 

Regarding Claim 4, the combination of Ishii and Doughty teaches the limitations as described in claim 1, Ishii teaches further comprising: 
a communication interface that connects to an external instrument (see [0046]; Ishiii: “The external device interface 13 exchanges signal and information (data) with the external device 30”) that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument (see [0046]; Ishiii: “The external device information represents the surrounding environment condition of the field device 10 and the running condition of other equipment that cannot be acquired by a sensor 11 provided in the field device 10.”); wherein 
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific .
However, Ishii does not explicitly teach the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines the operation amount of the control target instrument … (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).


Regarding Claim 5, Ishii teaches an instrument control method using a field instrument that comprises: a main body (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0039]; Ishii: “The field device 10 is installed in the equipment arranged in the plant”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”); and a sensing device disposed outside the main body (see Fig. 1 and [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant.” See [0043]; Ishiii: “The external device 30 is installed in a field area (field) within the plant and in the equipment being disposed in the plant, and further inputs information (hereinafter, referred to as “external device information”) that can be an external factor affecting the field device 10”) and connected to the main body via a transmission line (see Fig. 1 and [0043]; Ishii: “an external device 30 … as a component which can connect to the field device 10”. See [0203]-[0204]; Ishii: “The program recorded on the recording medium is loaded into a computer system, by being executed, various 10, the field device system 1 of the present embodiment…  A “transmission medium” for transmitting the program refers to a medium having a function of transmitting information such as a network such as the Internet (communication network) or a communication line such as a telephone line.” Therefore, the external device 30 connects to the field device 10 via a communication/transmission line), the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor (see [0047]; Ishii: “The external device 30 may be a sensor device that is already installed in the plant. The sensor device, for example, measures the condition of the plant which was detected or measured, that is, the ambient conditions of the field device 10”. See [0049]; Ishii: “The external device information includes information of the value or the change amount, such as, for example, sound, heat (temperature), humidity, flow rate, flow rate, pressure, rust, corrosion, discoloration, breakage, deformation, odor, gas, smoke, wind humidity (rain, sea, water's edge), viscosity (component of the fluid), dust, leakage, thunder, concentration (such as salinity), radiation, pressure, sunlight (light and dark), vibration, foam (coriolis), magnetic field, clogging of piping, foreign matter in the pipe (slurry)”), the method comprising: 
acquiring a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and a second measurement result from the sensing device via a transmission line (see [0111]; Ishii: “The external information acquirer 14 acquires the external device information from the external device interface 13, and converts the external device information into the external factor information, and outputs to the diagnoser 15 provided in the field device 102”); converting the first and second measurement results respectively into first and second measurement information (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) that are physical quantities (see [0045]; Ishii: “The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0052]; Ishii: “The external information acquirer 14 … performs the image processing on the obtained external device information, and thereby converting the information into the information format which the diagnoser 15 can be used in diagnosing the running condition of the equipment.” See [0025]; Ishii: “measurement information representing result of the measurement”); determines an operation amount (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”); and outputting, (see [0195]; Ishii: “the field device system 1 of .
However, Ishii does not explicitly teach a processor that determines an operation amount of a control target instrument connected to the field instrument…, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount.
Doughty from the same or similar field of endeavor teaches:
a processor that (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) determines an operation amount of a control target instrument connected to the field instrument… (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.” See page 4, lines 28-31; Doughty: “A microcontroller processes the detected signal and/or value and the control set point to generate a signal”. That is, the system determines/processes the detected signal and/or value and the control set point (an operation amount) to control/drive valves (control target instrument) that connects to the process controller unit 10), and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Doughty’s features of a processor that determines an operation amount of a control target instrument connected to the field instrument, and outputs, to the control target instrument, a control instruction that controls the control target instrument depending on the operation amount. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)

Regarding Claim 6, the combination of Ishii and Doughty teaches the limitations as described in claim 1, Ishii teaches wherein the control instruction executes at least one of: 
turning a rotating warning light on or off (see [0056]; Ishii: “The alarm display 16 can turns one or more of the normal lamp, the abnormality lamp or any warning lamp in accordance with the running condition of the equipment which the diagnosis result information obtained from the diagnoser 15 indicates, and thereby the alarm display 16 represents (notifies) the current running condition of the equipment to the field operators.”), turning a buzzer on or off, opening or closing a gate, opening or closing a valve, rotating a pump, and turning a heater on or off.
Doughty further teaches wherein the control instruction executes at least one of: … turning a buzzer on or off, opening or closing a gate, opening or closing a valve (see page 5, lines 6-8; Doughter: “The microcontroller determines whether the , rotating a pump, and turning a heater on or off.
The same motivation to combine Ishii and Doughty set forth for Claim 1 equally applies to Claim 6.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Doughty further in view of Ito et al. (JP 3363063 B2 -hereinafter Ito – Note: as machine translation attached).
Regarding Claim 3, the combination of Ishii and Doughty teaches the limitations as described in claim 1, Doughty teaches further comprising: 
a port that directly connects the field instrument to the control target instrument (see page 5, lines 19-22; Doughty: “The control set point value may correspond to the physical characteristic (e.g., pressure, displacement, pressure, temperature, etc.) to be controlled by the first control drive 18, which is an output port that drives valve 22.”); 
The same motivation to combine Ishii and Doughty set forth for Claim 1 equally applies to Claim 3.
However, it does not explicitly teach wherein the field instrument and the control target instrument are connected with a signal line in a one-to-one connection.
Ito from the same or similar field of endeavor teaches wherein the field instrument (see Fig.1 and page 5, lines 11-12; Ito teaches a control controller 100) and the control target instrument (see Fig.1 and page 5, lines 11-12; Ito teaches a control are connected with a signal line in a one-to-one connection (see page 5, lines 24-25; Ito: “The PDCM 200 of this embodiment has a one-to-one correspondence with the auxiliary equipment on the site to be controlled, and connects the operating end and its peripheral equipment by one serial signal line 300.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii and Doughty to include Ito’s features of connecting the field instrument and the control target instrument with a signal line in a one-to-one connection. Doing so would reduce the wiring from the control equipment room to improve the control performance and the reliability and reduce cost. (Ito, [0026])

Response to Arguments
Applicant's argument with respect to rejection under 35 U.S.C. 101 has been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the last paragraph of the third page of the remarks (numbered as page 7) which recites:
“Applicant asserts that any alleged judicial exception is integrated into a practical application under Prong Two of Step 2A because the above limitations (i)-(iv) provide a clear improvement in measurement data collection technology in the plant. 
To explain with reference to the specification, when each of various types of sensors is individually installed in a plant, the cost of wiring work is significantly increased because each wayside device must be wired with a transmission line. See application publication, para. [0004]. Furthermore, even when one field instrument comprises a plurality of sensors, the field instrument would be dependent on a host system in order to control a control target instrument and cannot be effectively used. See id. at para. [0007].”


Applicant’s arguments filed 12/02/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the last paragraph of the sixth page of the remarks (numbered as page 10) which recites:
“Doughty does not disclose or suggest these limitations. The Examiner previously asserted that first and second sensors 14, 16 meet a plurality of sensors recited in the previously presented claims. Office Action, p. 10. However, the first and second sensors 14, 16 do not meet the sensors of amended claims because both of the first and second sensors 14, 16 
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. The reference, namely Ishii, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the last paragraph of the seventh page of the remarks (numbered as page 11) which recites:
“Furthermore, Doughty is silent with regard to "determin[ing] an operation amount of 
a control target instrument based on at least one of the first and second measurement information [obtained by converting the first and second measurement results from the built-in flow-rate sensor and the sensing device]."

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. That is, the combination of Ishii and Doughty has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the last paragraph of the eighth page of the remarks (numbered as page 12) which recites:
“Ishii merely discloses an external device interface 13 (the alleged "communication interface") and is silent with regard to a field instrument comprising different types of sensors. See Ishii, para. [0046]. Moreover, a person of ordinary skill would not have found any motivation or reason to modify Doughty based on Ito or Ishii to arrive at the claimed invention, ”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. As explained in the above rejection, the combination of Ishii and Doughty has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mackie (US 2017/0238072 A1) discloses the controller has access to a database containing one or both of--(i) current energy status of a sensor device and/or (ii) a cost allocation relating to use of a sensor device and assigns workloads using energy status and/or cost.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117